OPINION AND ORDER
In these two consolidated appeals, Defendants-Appellants Faatulu Samana and Kalolo Stowers appeal from the district court’s denial of their separate motions for a new trial. The district court in each case determined that neither A.S.C.A. § 3.0232 nor the American Samoa Constitution gave the defendants a right to a jury trial in the district court. The district court had jurisdiction under A.S.C.A. § 3.0302. We have jurisdiction over this timely appeal pursuant to A.S.C.A. § 3.0309. We reverse and remand for new trials.
*19I.
Samana and Stowers were separately charged with driving under the influence of alcohol, a class A misdemeanor, A.S.C.A. § 22.0707, punishable by up to one year imprisonment, A.S.C.A. § 46.2301, and/or up to a one thousand dollar fine. A.S.C.A. § 46.2102. Over their objections, the cases were heard by the district judge rather than a jury. After they were convicted, each filed a motion for a new trial, arguing he had a statutory and constitutional right to a jury trial. Each of these motions was denied.
n.
Whether the defendants have a right to a jury trial in the district court under A.S.C.A. § 3.0232 is a question of law we review de novo. Anderson v. Vaivao, 21 A.S.R.2d 95, 98 (App. Div. 1992) (questions of law are reviewed de novo); see also Kulas v. Flores, 255 F.3d 780, 783 (9th Cir. 2001) (the right to a jury trial is a question of law reviewed de novo).
Here we are called upon to interpret A.S.C.A. § 3.0232, which states:
(a) Any person charged with an offense carrying a maximum possible punishment of over 6 months of imprisonment shall be tried by a jury unless he personally waives this right in writing or in open court. The Chief Justice of the High Court may promulgate Petit Jury Rules and Standard Jury Instructions to govern jury trials in the High Court and district court. The petit jury shall be comprised of 6 persons. The jury verdict must be unanimous. Voir dire of prospective jurors shall be conducted by the court.
(b) Notwithstanding any law to the contrary, whenever petit jury trials are held as provided in subsection (a), 2 associate judges shall sit with either the Chief or Associate Justice, who acts as presiding judge of the court. All questions of law shall be ruled upon by the presiding judge.
Both the language and the history of the statute demonstrate that A.S.C.A. § 3.0232 provides Stowers and Samana with a right to a jury trial in the district court.
A. Interpretation of the Statute
Clearly, the first sentence of Section 3.0232(a) gives them this right, and the sentence admits of no exceptions or qualifications. To read the right as lacking in the district court is to read out of existence Section *203.0232(a)’s expressly allowing the Chief Justice of the High Court to promulgate petit jury rules “to govern jury trials in the ... district court.”
The government presents a number of arguments against this interpretation of the statute. First, the government argues that even if Section 3.0232(a) permitted jury trials in the district court, the language of Section 3.0232(b) governing the composition of the court somehow trumps Section 3.0232(a). The Chief Justice and Associate Justice preside over High Court cases, A.S.C.A. § 3.1002(a), and associate judges sit in the High Court. A.S.C.A. § 3.1005. District court sessions, in comparison, are conducted by “a district court judge sitting alone.” A.S.C.A. § 3.0303(a). The government argues that subsection (b)’s requirement of two associate judges sitting with the Chief or Associate Justice presiding must mean that jury trials may not be conducted in the district court, because district court proceedings are conducted by a district judge alone.
The government errs in its reading of subsection (b) as a descriptive, rather than a prescriptive, statement of the composition of the court in hearing jury trials. Subsection (b) does not simply describe the court that hears jury trials; rather, it prescribes the composition of the court when hearing jury trials. Thus, subsection (b) is prefaced by the phrase “[notwithstanding any law to the contrary,” to demonstrate that subsection (b) trumps the Code provisions providing district court sessions are to be conducted by a district court judge sitting alone.
The government’s reading of the statute would make nonsense of subsection (a)’s explicit reference to the district court. When the legislature speaks in the form of a properly adopted statute, courts must attempt to provide a rational interpretation. The government’s reading would also make unnecessary A.S.C.A. § 3.0232(b)’s explanation that “either the Chief or Associate Justice ... .act[ ] as presiding judge of the court.” If jury trials were held only in the High Court, subsection (b)’s explanation would be redundant, because the Chief Justice or Associate Justice preside over the High Court. A.S.C.A. § 3.1002(a).
The government’s textual arguments violate the elementary canon of construction that a statute is not to be construed to render its provisions mere surplusage. See TRW, Inc. v. Andrews, 534 U.S. 19 (2001); Biodiversity Legal Found, v. Badgley, 309 F.3d 1166, 1175 (9th Cir. 2002); Am. Vantage Cos. v. Table Mountain Rancheria, 292 F.3d 1091, 1098 (9th Cir. 2002); United States v. Fiorillo, 186 F.3d 1136, 1153 (9th Cir. 1999). Instead, each provision of a statute is to be given Ml effect. See Duncan v. Walker, 533 U.S. 167, 174 (2001); Zimmerman v. Or. Dep't of Justice, 170 F.3d 1169, 1177 (9th Cir. 1999); Northwest Forest Res. Council v. Glickman, 82 F.3d 825, 834 (9th Cir. 1996). Additionally, given the explicit language of the amendment’s preamble, *21we will not pretend that the insertion of the words “district court” was a slip of the pen. Pub. L. No. 16-53 (1980) (“A number of statutes are amended by substituting the words ‘district court’ for ‘trial division of the High court’ [sic] ... to clear up inconsistencies in the Code concerning jurisdiction of the district court and High Court.”).
Finally, the government argues that because of the placement of the jury trial statute in the chapter entitled “High Court,” and not in the chapter entitled “District Court,” the statute should not be interpreted to permit jury trials in the district court. Yet section headings “are for the purpose of convenience only, and are not to be considered a part of any section, or as altering or affecting in any way the provisions of any section.” A.S.C.A. § 1.0102. Moreover, a more coherent interpretation of the statute would dictate that the placement of the statute in the High Court chapter is to reflect the fact that the High Court Justices are to preside over the jury trial, even when the trial is conducted in the district court.
B. History of the Statute
Not only does the text of the statute support the conclusion that jury trials are to be held in district court, but the history of the statute supports it as well. The jury trial provision came on the heels of King v. Andrus, 452 F. Supp. 11, 17 (D.D.C. 1977), which held that the United States constitutional right to a jury trial extended to the territory of American Samoa. In response, the American Samoa Legislature enacted legislation authorizing jury trials in felony cases. 5 A.S.C. 413(a) (Supp. 1979). Approximately six months later, the Legislature created the District Court system (District Court Act) and, within a year of that, amended the District Court Act to correct inconsistencies between it and the petit jury trial statute. Pub. L. No. 16-53 (1979). The amendment extended the jury trial right from felony cases to all “offense[s] carrying a maximum possible punishment of over 6 months of imprisonment,” forming the current A.S.C.A. § 3.0232(a).
The Legislature believed that the former petit jury trial statute’s provision for jury trials only in felony cases fell short of the requirements of Andrus. Pub. L. Pub. L. No.16-53 (1979) (“The statute governing jury trials is amended to provide jury trials for all offenses carrying sentences of over six months, in conformity with constitutional requirements.”). At that time, though not necessarily today, this was a reasonable conclusion. Years before Andrus, the Supreme Court held that the right to a jury applied to all crimes carrying a maximum penalty of more than six months. Baldwin v. New York, 399 U.S. 66, 69 (1970) (plurality opinion); accord United States v. Rylander, 714 F.2d 996, 1005 (9th Cir. 1983). Given the Legislature’s likely concern with the constitutionality of denying a jury trial to a defendant charged with an offense carrying a maximum penalty of more than six months, it is a *22reasonable conclusion that the Legislature did not intend the statutory jury trial right extend only to those defendants charged with such crimes before the High Court, but not before the district court.
m.
The district court held that interpreting the statute to permit jury trials in the district court would amount to an unconstitutional amendment by reference. American Samoa’s Constitution states, “No law shall be amended or revised by reference to its title only; but in such case the act, as revised, or section or sub-section as amended, shall be reenacted and published at full length.” Am. Sam. Rev. Const, art. II, § 17. The district court stated that this constitutional mandate was violated when the legislature amended the statute because it failed to republish other subsections of the Code dealing with district court. Thus, the district court concluded:
the Legislature may have intended, by including by reference the “District Court” as falling under the rules to be promulgated for petit juries in subsection (a) of A.S.C.A. § 3.0232, that the statutory right to a jury trial be afforded to misdemeanants tried before the District Court. Yet amendment by reference is precisely what Sec. 17, Article II of the Revised Constitution prohibits.
Am. Samoa Gov't v. Petelo Lafaele, DCCA No. 43-00, slip op. at 18 (Dist. Ct. July 13, 2000).
Several states have enacted nearly identical constitutional provisions. Ala. CONST, art. IV, § 45 (“[N]o law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length”); ARIZ. CONST, art. IV, § 14 (“No Act or section thereof shall be revised or amended by mere reference to the title of such Act, but the Act or section as amended shall be set forth and published at full length”); ILL. CONST, art. IV, §8(d) (“A bill expressly amending a law shall set forth completely the sections amended”); TEX. CONST, art III, § 36 (“No law shall be revived or amended by reference to its title; but in such case the act revived, or the section or sections amended, shall be re-enacted and published at length.”); WASH. CONST, art. II, § 37 (“No act shall ever be revised or amended by mere reference to its title, but the act revised or the section amended shall be set forth at full length”). These states’ interpretation of provisions similar to Section 17 informs our decision.
Some states employ a test asking two questions to determine whether a statute presents an unconstitutional amendment by reference. The first *23question is whether the amendment is such a complete act so that “the scope of the rights or duties created or affected by the legislation . . . can be determined without referring to any other statute or enactment.” Amalgamated Transit Union Local 587 v. State, 11 P.3d 762, 800-01 (Wash. 2001); accord State v. L.N.A.0, 811 So. 2d 637, 642-43 (Ala. Crim. App. 2001); City of Sierra Vista v. Dir., Ariz. Dep’t of Envtl. Quality, 988 P.2d 162, 167-68 (Ariz. Ct. App. 1999); Elford v. City of Rattle Ground, 941 P.2d 678, 683 (Wash. Ct. App. 1997) (amendment which is virtually incomprehensible without referring to another statute is not a complete act). The second question is whether “a straightforward determination of the scope of rights or duties under the existing statutes be rendered erroneous by the new enactment.” Amalgamated Transit, 11 P.3d at 801; accord In re King, 49 P.3d 854, 858-59 (Wash. 2002); L.N.A., 811 So. 2d at 642. If the amended statute is sufficiently complete and does not render existing statutes erroneous, then Section 17 is not violated. If the amended statute is either incomplete or renders existing statutes erroneous, and fails to reenact and publish these preexisting statutes, then Section 17 is violated.
The amendment to the petit jury statute is complete because it can be understood without reference to other acts. The amendment republished the former subsection in full, and clearly signified what was amended and how. An accused misdemeanant’s right to a jury trial can be determined without referring to any other statute. While the procedural nuances of the jury trial are determined only by examining pre-existing statutes, the scope of the right created by subsection (a), an accused misdemeanant’s right to a jury trial in the district court, can be determined without reference to any other statute. The amendment is not incomplete or unintelligible merely because executing its provisions requires resort to other statutes. L.N.A., 811 So. 2d at 643.
Moreover, though subsection (b) was not republished, this does not amount to a violation of section 17. Section 17 states that if a law is amended, the “sub-section as amended, shall be reenacted and published at full length.” Section 17 does not require the re-enactment and publication of an entire statute when the amendment affects only one subsection. See, e.g., Freeman v. Purvis, 400 So. 2d 389, 392 (Ala. 1981) (the prohibition of amendment by reference “does not necessarily require the re-enactment of an entire legislative Act when only one section is to be amended. An amendatory Act publishing at length the section to be amended is sufficient.”); accord L.N.A., 811 So. 2d at 640.
The second question is also satisfied: a straightforward determination of the scope of rights or duties under the existing statutes would not be rendered erroneous by the amendment. Prior to the amendment, the Code was silent as to an accused misdemeanant’s right to a jury trial in the district court. Though the amended petit jury statute may impliedly *24affect other sections, it would be absurd to require the legislature to identify and publish all statutes that might be1 affected by every amendment.
[T]o say that every statute which thus affects the operation of another is therefore an amendment of it would introduce into the law an element of uncertainty which no one can estimate. It is impossible for the wisest legislator to know in advance how every statute proposed would affect the operation of existing laws.
Am. Lung Ass’n v. Wilson, 59 Cal. Rptr. 2d 428, 432 (Cal. Ct. App. 1996) (quoting Hellman v. Shoulters, 44 P. 915, 920 (Cal. 1896)). Because the amended petit jury statute does not render erroneous the scope of rights or duties under pre-existing statutes, the second question in the test is satisfied. Section 17’s prohibition of amendments by reference was not violated.
IV.
We are bound by the explicit language of the statute, which unequivocally requires all jury trials to be heard before two associate judges sitting with either the Chief or Associate Justice, even if the jury trial is held before the district court. A.S.C.A. § 3.0232(b). “As in all statutory construction cases, we begin with the language of the statute . . . . The inquiry ceases if the statutory language is unambiguous and the statutory scheme is coherent and consistent.” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002) (internal quotation marks and citation omitted); accord Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999). Though applying subsection (b) to jury trials held in the district court might be an “administrative nightmare,” as the dissent suggests, we cannot substitute- our policy judgments for the legislature’s. We interpret statutes; we cannot rewrite them.
The dissent argues that the legislature clearly intended the District Court to be a single-judge court. Yet the statute expressly requires three judges in all jury trials. A.S.C.A. § 3.0232(b). Except for the language of the statute, there is no clear indication of what the legislature’s intent was. The legislators and staff might have overlooked subsection (b) in P.L. 16-53, but we are bound by the clear words of the statute, and we cannot speculate as to what the legislators might have overlooked, and hypothesize what they would have done had they remembered subsection (b). “In analyzing a statute, we begin by examining the text, not by psychoanalyzing those who enacted it.” Carter v. United States, 530 U.S. 255, 271 (2000) (internal quotation marks and citation omitted).
*25The dissent argues that our interpretation of the statute leads to an “absurd result” because it would work a change in the way that the composition and powers of the Chief Justice, Associate Justice, and the district court are specified in other sections of the code. Yet a statute is not absurd because it is an exception to other statutes. A statute is not irrational simply because it changes the prevailing practice. Otherwise, legislatures would be condemned to enact only those statutes that change nothing.
While we understand the administrative hardship the statute may bring, we lack the power to ignore the statute’s clear language. “[Cjourts must presume that a legislature says in a statute what it means and means in a statute what it says there. When the words of a statute are unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’” Barnhart, 534 U.S. at 461-62 (quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992)). The dissent has identified a significant and important problem. We do not disagree. But the answer to the stated problem must be found by the legislature. It has full power to amend the statue; separation of powers prevents us from doing so.
V.
Thus, under A.S.C.A. § 3.0232(a), every defendant “charged with an offense carrying a maximum possible punishment of over 6 months of imprisonment,” whether appearing before the High Court or the district court, has the right to a jury trial. Even when the jury trial is held in the district court, “2 associate judges shall sit with either the Chief or Associate Justice, who acts as presiding judge of the court.” A.S.C.A. § 3.0232(b). This right was violated by the district court.
Our interpretation of the statute is in harmony with the well-established . principle that “where a statute is susceptible of two constructions, by one of which grave and doubtful constitutional questions arise and by the other of which such questions are avoided, our duty is to adopt the latter.” United States ex rel Attorney General v. Delaware & Hudson Co., 213 U.S. 366, 408 (1909); accord United States v. Jin Fuev Moy, 241 U.S. 394, 401 (1916); Murray v. The Charming Betsy, 2 Cranch 64 (1804). This centuries-old principle of judicial restraint continues to this day. Zadvydas v. Davis, 533 U.S. 678, 689 (2001); I.N.S. v. St. Cyr., 533 U.S. 289, 299-300 (2001); Jones v. United States, 529 U.S. 848, 858 (2000); Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1122 (9th Cir. 2002); Ma v. Ashcroft, 257 F.3d 1095, 1106 (9th Cir. 2001); United States v. Bulacan, 156 F.3d 963, 974 (9th Cir. 1998).
As jurisprudential considerations of advisory opinions, mootness, ripeness, standing, and other rules of judicial self-restraint *26demonstrate, judicial review is a reluctant power, exercised only when and to the extent necessary to resolve disputes appearing before the court. Courts are not to “lightly assume that [the legislature] intended to infringe constitutionally protected liberties or usurp power constitutionally forbidden it.” St. Cyr., 533 U.S. at 300 n.12 (quoting Hooper v. California, 155 U.S. 648, 657 (1895)); accord Rust v. Sullivan, 500 U.S. 173, 191 (1991); Rescue Army v. Mun. Court of City of Los Angeles, 331 U.S. 549, 571 (1947). Moreover, constitutional issues are not to be needlessly confronted, as judicial review of legislative acts presents a grave and final act, difficult to change and in tension with a pure democratic system. A constitutional holding can be reversed by other government actors only by the arduous process of constitutional amendment. Further, judicial restraint is necessary because of the judiciary’s inherent limitations “arising especially from its largely negative character and limited resources of enforcement.” Rescue Army, 331 U.S. at 571. To maintain their credibility and preserve their normative capital, courts must be diligent in avoiding gratuitous constitutional analysis.
The statute’s text and history, as well as the canon of construction of avoiding unnecessary but grave constitutional questions, require us to interpret the statute as we have. However, if the statute were later to be amended to remove the criminal jury trial power from the district court, the later amended statute would not necessarily be unconstitutional. It is constitutional doubts, not the certainty of unconstitutionality, that is the precondition to the canon of construction we invoke.
Reversed and remanded.
It is so ordered.